Citation Nr: 0215128	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  00-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision denied an 
increased disability evaluation, in excess of 10 percent, for 
the appellant's service-connected psychological factors 
affecting medical condition, rule out undifferentiated 
somatoform disorder (formerly rated as asthenic reaction).

This case was before the Board previously in March 2001, when 
it was remanded for additional development.  The requested 
development has been completed.

In October 2002, the Board granted the appellant's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002); 38 C.F.R. § 20.900(c) 
(2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, is 
manifested by anxiety, chronic sleep impairment, and 
gastrointestinal symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no 
higher, for psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9424 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA medical records dated from March 1997 to January 2000 show 
treatment of the appellant for symptoms including gas and 
bloating of the stomach and abdomen, occasional nausea, and 
burning chest pain that resembled gastroesophageal reflux 
disease.  His symptoms were treated with Tagamet, Zantac, and 
Mylanta.

At a July 1998 VA mental disorders examination, the examiner 
examined the appellant and interviewed his spouse.  The 
examiner also reviewed the appellant's claims folder.  The 
appellant complained that he became frustrated and upset 
easily.  He reported that he had gastrointestinal symptoms, 
such as gas, indigestion, and bloating, as a result of his 
emotional difficulties.  He reported having several close 
friends and enjoying playing bingo.  The examiner concluded 
that the appellant's dependent personality style and his 
propensity to express anxiety through gastrointestinal 
symptoms were emotional limitations on his activities and 
abilities.

The appellant had not been gainfully employed in the previous 
twelve months.  The appellant had a stable martial and 
vocational history.  The appellant was neatly groomed.  His 
psychomotor behavior was within normal limits.  His speech 
rate was slow, but his tone, his fluency, and his 
articulation were within normal limits.  His speech was 
somewhat circumstantial.  His mood was "pretty good."  This 
was consistent with his affect.  He did not appear to be 
depressed or anxious.  He was oriented to person, place, 
time, and situation.  His thought processes were logical, 
goal-directed, and coherent.  There were no signs of 
psychosis.  Suicidal and homicidal ideation were denied.  
Judgment and insight were impaired.  Remote memory was intact 
but limited.  Short-term recall was impaired.  The appellant 
had a dependent personality style and a tendency to minimize 
and deny psychological distress.

The diagnosis was psychological factors (personality traits 
or coping style) affecting medical condition 
(gastroesophageal reflux disorder).  The examiner stated that 
another possible diagnosis was somatoform disorder, but, 
because he was a psychologist, he could not make a 
determination that the appellant's gastrointestinal symptoms 
were not due to his general medical condition.  Accordingly, 
the examiner also diagnosed rule out undifferentiated 
somatoform disorder.  The impact of this condition on the 
appellant's functioning had been to produce a mild 
impairment.  His gastrointestinal symptomatology did involve 
an emotional element and had been a significant factor in his 
discharge from the military and a hindrance in his job 
performance thereafter.  It was reasonable to hypothesize 
that the appellant's gastrointestinal disturbance was worse 
when he was working.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 70.

At an April 2002 VA mental disorders examination, the 
examiner reviewed the appellant's claims folder and medical 
records.  The appellant's brother-in-law assisted in 
providing the appellant's history.  The appellant did not 
have a history of psychiatric hospitalizations.  The 
appellant was retired and had not been gainfully employed 
since approximately 1975.  He had worked at a textile mill 
for approximately 40 years including approximately 32 years 
following his military service.  He complained of his stomach 
being bloated with gas.  He occasionally vomited his food.  
He reported difficulty sleeping at night.  He also reported 
problems with worrying.  He had been married for 61 years.  
His spouse had recently passed away.  He had approximately 
six close friends.

The appellant's grooming was good.  His speech was slow and 
sometimes difficult to follow.  His social demeanor and 
behavior were appropriate and positive.  He described his 
mood as "not feeling good most of the time."  His mood 
appeared to be somewhat anxious and nervous.  Nightmares were 
not present.  His appetite was good.  His though processes 
were logical and coherent.  There were no signs of psychosis, 
and the appellant did not report hallucinations or delusions.  
There were no signs of suicidality, homicidality, or 
paranoia.  He was oriented to person, place, and situation, 
but he had problems with his orientation to time.  His 
abstraction abilities were concrete.  His decision-making 
capabilities were adequate to activities of daily living.  
His judgment for a hypothetical crisis was intact.  He needed 
assistance in managing his financial affairs.  Insight into 
his personal situation was not evident.  Short-term memory 
was intact for recall of five digits forward, but the 
appellant was unable to recall any of three items from recent 
memory after five minutes.  His long-term memory was impaired 
for recall of names, dates, places, and events.

For coping with his problems, the appellant relied upon 
somatization, minimization, denial, use of medications, 
company with friends, and relaxation in nature, including 
bird watching and short walks.  Psychological testing 
provided supportive evidence for symptoms of anxiety and 
declining cognitive abilities.  The appellant evidenced a 
diagnosis of psychological symptoms (anxiety, sleeplessness, 
worry, somatization, and denial) affecting a general medical 
condition (gastroesophageal reflux disease).  There was still 
a rule out of a diagnosis of undifferentiated somatoform 
disorder.  There was also a need to rule out age-related 
cognitive decline versus a cognitive disorder not otherwise 
specified.  The appellant indicated mild cognitive impairment 
and reported moderate emotional impairment.

The examiner found the appellant to be mildly impaired from 
an occupational and social viewpoint.  It seemed reasonable 
to hypothesize that the symptoms of anxiety associated with 
his gastrointestinal problems would be worse when the 
appellant was under pressure at work or under stress in his 
social life.  These conclusions were supported by the 
appellant's self-reports of moderate anxiety and worry, 
clinical evidence of somatization and denial, and evidence of 
past medical problems with his stomach.  The appellant's 
primary disability appeared to be related to his military 
service.  The symptoms of cognitive decline did not appear 
related to the appellant's service-connected condition.  The 
examiner assigned a GAF score of 65.

The examiner opined that the appellant's primary diagnosis 
accounted for the majority of his social and occupational 
dysfunction.  He added to his report in June 2002.  The 
examiner indicated that the appellant's problems with memory 
were not factored into the overall GAF score because that 
score does not include impairment in functioning due to 
physical limitations.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(5)).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a January 2000 
Statement of the Case (SOC), the RO informed the appellant of 
the type of evidence needed to substantiate his claim, 
specifically the criteria required for a higher rating for 
his psychiatric disability.  Further, an April 25, 2001 
letter from the RO informed the appellant that it would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SOC 
and the April 2001 letter informed the appellant of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

As for VA's duty to assist a veteran, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, sufficient examinations were provided to the 
appellant in July 1998 and April 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the March 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The appellant's psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, is 
rated 10 disabling under Diagnostic Code 9424.  The 
appellant's diagnosed psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, 
does not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2001).  The disability is rated by analogy under a 
diagnostic code for a closely related disability that affects 
the same anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2001).  Therefore, 
his service-connected psychological factors affecting medical 
condition, rule out undifferentiated somatoform disorder, is 
are rated according to the analogous condition of conversion 
disorder under Diagnostic Code 9424.  38 C.F.R. § 4.130, 
Diagnostic Code 9424 (2001).  The criteria for the 10, 30, 
50, 70 and 100 percent ratings are as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent].

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9424 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2001).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

The medical evidence shows that the appellant has been 
assigned GAF scores of 65 and 70 at VA mental disorders 
examinations in April 2002 and July 1998 respectively.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The evidence of record presents a consistent picture of the 
appellant's symptoms.  The appellant has anxiety, 
gastrointestinal symptoms, and chronic sleep impairment.

The results of the VA mental disorders examinations in July 
1998 and April 2002 present a clear, consistent picture of 
the appellant's level of disability from psychological 
factors affecting medical condition, rule out 
undifferentiated somatoform disorder.  According to the VA 
examiners, the appellant has symptoms such as anxiety, 
chronic sleep impairment, and gastrointestinal difficulties.  
Although the examiners described the severity of the symptoms 
as mild, the examiners' descriptions of "mild" symptoms 
appears to relate to the GAF score that were assigned rather 
than to the rating criteria under Diagnostic Code 9424.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 30 percent disability rating.  See 38 C.F.R. § 4.7 
(2001).

The appellant's symptoms include impairment of his mood and 
his sleep, as well as gastrointestinal symptoms.  Both VA 
examiners noted that the appellant's symptoms would be more 
limiting in an employment situation than they are in his 
retirement.  Because of the effect of these symptoms, the 
appellant's overall disability picture more nearly 
approximates the criteria for a 30 percent disability rating 
than a 10 percent disability rating.

The Board considered assigning the appellant a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet the 
criteria for a rating higher than 30 percent.  First, it must 
be noted that the cognitive decline seen at the April 2002 VA 
examination was not considered to be symptomatic of the 
appellant's service-connected psychological factors affecting 
medical condition, rule out undifferentiated somatoform 
disorder.  Further, there is no evidence in the record of 
flattened affect; difficulty in understanding complex 
commands; panic attacks; or difficulty in establishing and 
maintaining effective work and social relationships.  The 
appellant had been employed more approximately 30 years after 
completing his military service.  He had been married for 
more than 60 years.  He had close friends and was able to 
enjoy playing bingo.  In order to evaluate his psychological 
factors affecting medical condition, rule out 
undifferentiated somatoform disorder, as 50 percent 
disabling, it requires that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  Therefore, a higher rating is not warranted.

The evidence supports a rating of 30 percent, but no higher, 
for psychological factors affecting medical condition, rule 
out undifferentiated somatoform disorder, under Diagnostic 
Code 9424.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the appellant's disability in his favor.  However, 
for the reasons discussed above, the objective medical 
evidence did not create a reasonable doubt regarding the 
level of his disability from psychological factors affecting 
medical condition, rule out undifferentiated somatoform 
disorder.  


ORDER

Entitlement to a 30 percent disability rating, and no more, 
for psychological factors affecting medical condition, rule 
out undifferentiated somatoform disorder, is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

